 



Exhibit 10.1
DEL MONTE CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(Third Restatement)
As amended and restated effective June 29, 2006

 



--------------------------------------------------------------------------------



 



DEL MONTE CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
TABLE OF CONTENTS

              Page
ARTICLE 1 Definitions
    1  
Section 1.1. Actively Employed
    1  
Section 1.2. Actuarial Equivalent Value
    1  
Section 1.3. Additional Benefits Plan
    1  
Section 1.4. Affiliate
    1  
Section 1.5. Beneficiary
    1  
Section 1.6. Board
    1  
Section 1.7. Cause
    1  
Section 1.8. Change of Control
    2  
Section 1.9. Claimant
    2  
Section 1.10. Code
    2  
Section 1.11. Committee
    2  
Section 1.12. Compensation
    2  
Section 1.13. Corporation
    2  
Section 1.14. Del Monte Foods Company
    3  
Section 1.15. Effective Date
    3  
Section 1.16. Employer
    3  
Section 1.17. Excess Plan
    3  
Section 1.18. Final Average Compensation
    3  
Section 1.19. Gross Benefit
    3  
Section 1.20. Heinz Participant Preservation Arrangement
    3  
Section 1.21. Net Benefit
    3  
Section 1.22. Participant
    3  
Section 1.23. Plan
    3  
Section 1.24. Plan A
    3  
Section 1.25. Plan Administrator
    3  
Section 1.26. Plan Year
    3  
Section 1.27. PRA
    4  
Section 1.28. Retirement Contribution Account
    4  
Section 1.29. Service
    4  
Section 1.30. Supplemental Benefits Plan
    4  
ARTICLE 2 Participation and Eligibility for Benefits
    4  
Section 2.1. Participation
    4  
Section 2.2. Eligibility for Benefits.
    4  
Section 2.3. Death
    5  
ARTICLE 3 Benefits
    5  
Section 3.1. Amount of Benefits
    5  
Section 3.2. Payment of Benefits
    6  
Section 3.3. Benefits in Cases of Reemployment
    6  
ARTICLE 4 Administration and Authority
    7  
Section 4.1. Plan Administrator
    7  
Section 4.2. Powers
    7  

i



--------------------------------------------------------------------------------



 



              Page
Section 4.3. Expenses
    8  
ARTICLE 5 Amendment and Termination
    8  
Section 5.1. Right to Amend or Terminate
    8  
ARTICLE 6 Miscellaneous
    8  
Section 6.1. Headings
    8  
Section 6.2. Unfunded Plan
    8  
Section 6.3. Authorization for Trust
    8  
Section 6.4. No Employment Rights
    8  
Section 6.5. Benefits Not Assignable or Transferable
    8  
Section 6.6. Laws Applicable
    8  
ARTICLE 7 Claims Procedure
    9  
Section 7.1. Filing of a claim for benefits
    9  
Section 7.2. Notification to claimant of decision
    9  
Section 7.3. Appeal Process
    9  
Section 7.4. Decision on Appeal
    9  
Section 7.5. Effect of Extensions
    10  
Schedule A Gross Benefit Based on Service and Final Average Compensation (FAC)
  A-1  

ii



--------------------------------------------------------------------------------



 



DEL MONTE CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
     DEL MONTE CORPORATION, a Delaware corporation, adopted the “Supplemental
Executive Retirement Plan for Former Employees of the Heinz Group” (the “Heinz
Plan”), effective as of December 20, 2002, in order to compensate eligible
executive employees for retirement benefits which cannot be paid under the
Corporation’s qualified plans because of statutory limitations and to aid in the
retention of such employees and to comply with the terms of the Agreement and
Plan of Merger dated as of June 12, 2002, among H. J. Heinz Company, Del Monte
Foods Company, SKF Foods Inc. and the Corporation. Effective as of January 1,
2005, Del Monte Corporation has amended and restated the Heinz Plan, re-named
the Heinz Plan as the “Del Monte Corporation Supplemental Executive Retirement
Plan” (the “Plan”), expanded the group of eligible employees and adjusted for
offsets for other benefits paid. Effective as of June 29, 2006, Del Monte
Corporation has amended and restated the Plan to allow participation by
otherwise eligible individuals who are employed by subsidiaries of the
Corporation, clarify the definition of “service,” and eliminate the December 20,
2007 vesting requirement for employees who are terminated without cause in
connection with the Transformation Plan announced by Del Monte Foods Company on
June 22, 2006.
     The Plan is intended to be “unfunded” and maintained “primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees” for purposes of ERISA. Accordingly, the Plan is
not intended to be covered by Parts 2 through 4 of Subtitle B of Title I of
ERISA. The existence of any trust fund as may be established from time to time
is not intended to change this characterization of the Plan.

 



--------------------------------------------------------------------------------



 



ARTICLE 1
Definitions
     Unless otherwise required by the context, capitalized terms used herein
shall have the meanings set forth in this Article 1. Any capitalized term not
specifically defined herein shall have the meaning set forth in the PRA.
     Section 1.1. Actively Employed shall mean an Employee on the Corporation’s
active payroll, including Employees on approved leaves of absence.
     Section 1.2. Actuarial Equivalent Value shall mean the lump sum value of
any annuity benefit or the amount of an account balance of any account balanced
based plan. The lump sum value for a benefit under Plan A, the PRA, the
Additional Benefits Plan or the Supplemental Benefit Plan is determined using
the applicable plan’s factors to determine a lump sum, and with respect to any
other annuity benefit for any other plan, using the factors to determine a lump
sum under PRA.
     Section 1.3. Additional Benefits Plan shall mean the Del Monte Corporation
Additional Benefits Plan, as amended from time to time, or any successor plan
thereto with respect to any benefit under that plan based on a defined benefit
plan formula.
     Section 1.4. Affiliate Affiliate shall mean as of any date, (i) the
Corporation, and (ii) any company, person or organization which, on such date,
(A) is a member of the same controlled group of corporations (within the meaning
of Code §414(b)) as is the Corporation; (B) is a trade or business (whether or
not incorporated) which controls, is controlled by or is under common control
with (within the meaning of Code §414(c)) the Corporation; (C) is a member of an
affiliated service group (as defined in Code §414(m)) which includes the
Corporation; or (D) is required to be aggregated with the Corporation pursuant
to regulations promulgated under Code §414 (0).
     Section 1.5. Beneficiary shall mean the person or persons designated by the
Participant to receive any death benefit paid under Section 3.1(c) of the Plan
as set forth on a form filed with the Plan Administrator or, in the absence of
such form, the Participant’s Beneficiary designated under PRA or, in the absence
of a PRA Beneficiary, the Beneficiary designated under the Participant’s Del
Monte life insurance beneficiary form or, in the absence of a life insurance
Beneficiary, pursuant to the descent and distribution laws of the Participant’s
state of residence.
     Section 1.6. Board shall mean the Board of Directors of the Corporation or
its duly appointed delegate or delegates.
     Section 1.7. Cause shall mean
     (a) (i) the same definition for “Cause” set forth in any employment
agreement between the Participant and the Corporation in effect when the
event(s) occur, or, in the absence of such an employment agreement, any of the
following: (ii) any act of theft, misappropriation, embezzlement, intentional
fraud or similar conduct by the Participant involving the Corporation or any
Affiliate; (iii) the conviction or the plea of nolo contendere or the

1



--------------------------------------------------------------------------------



 



equivalent in respect of a felony involving an act of dishonesty, moral
turpitude, deceit or fraud by the Participant; (iv) any damage of a material
nature to the business or property of the Corporation or any Affiliate caused by
the Participant’s willful or grossly negligent conduct; or (v) the Participant’s
failure to act in accordance with any specific lawful instructions given to
Participant in connection with the performance of his duties for the Corporation
or any Affiliate.
     (b) Participant shall be deemed to have been terminated for Cause (i) on
the date and as determined by the Board, if Participant is employed by the
Corporation pursuant to a written employment agreement, or (ii) on the date and
as determined by the Plan Administrator for all other Participants. The
designation of termination for Cause by the Plan Administrator under this Plan
shall not be used for any other purpose and shall not be used against either the
Corporation or any Participant.
     Section 1.8. Change of Control shall mean a “Change of Control” as defined
in the Del Monte Foods Company 2002 Stock Incentive Plan.
     Section 1.9. Claimant shall have the definition set forth in Article 7.
     Section 1.10. Code shall mean the Internal Revenue Code of 1986 and the
regulations promulgated thereunder, as amended from time to time.
     Section 1.11. Committee shall mean the Corporation’s “Del Monte Corporation
Employee Benefits Committee.”
     Section 1.12. Compensation shall mean:
     (a) “Compensation” as defined in the PRA and adjusted as described in
subsections (b), (c) and (d) below or, as applicable, the compensation set forth
in the Heinz Participant Preservation Arrangement for the applicable
Participant.
     (b) Compensation shall include any amounts excluded under the PRA by reason
of Code sections 401(a)(17) and 415.
     (c) Unless already included, Compensation shall include the amount of any
annual incentive award or bonus awarded to a Participant and included in the
year of payment of such award or bonus, notwithstanding any deferral of such
amount by the Participant.
     (d) Compensation shall not include any amount of compensation, paid or
deferred, attributable to fringe benefits (including, without limitation, car
allowances and the value of any insurance benefit), perquisites, sign-on
bonuses, or other special type of bonus.
     Section 1.13. Corporation shall mean Del Monte Corporation, a Delaware
corporation, or any successor thereto.

2



--------------------------------------------------------------------------------



 



     Section 1.14. Del Monte Foods Company shall mean Del Monte Foods Company, a
Delaware corporation.
     Section 1.15. Effective Date shall mean the effective date of this
amendment and restatement, June 29, 2006.
     Section 1.16. Employer shall mean the Corporation and any Affiliate of the
Corporation.
     Section 1.17. Excess Plan shall mean the Corporation’s “Del Monte
Corporation Employees Retirement and Savings Excess Plan,” as amended from time
to time, or any successor thereto.
     Section 1.18. Final Average Compensation shall mean the average annual
Compensation of a Participant during the five (5) highest compensated years of
the Participant’s last ten (10) years of Service, or of the Participant’s entire
Service if Service is less than five (5) years. If a Participant has five (5) or
more, but fewer than ten (10) years of Service, the five (5) highest compensated
years of the Participant’s entire period of Service shall be used. If a
Participant has fewer than ten (10) years of Service, the five (5) highest
compensated years of the Participant’s entire period of Service shall be used.
To the extent needed to determine the five (5) highest compensated years,
Compensation determined in the Heinz Participant Preservation Arrangement may be
used. Annual Compensation shall be determined on the basis of a calendar year.
     Section 1.19. Gross Benefit shall have the definition set forth in
Article 3, Section 3.1.
     Section 1.20. Heinz Participant Preservation Arrangement shall mean the
data maintained by the Plan Administrator with respect to eligible employees who
were participants in the Plan immediately prior to the Effective Date and their
compensation with respect to this Plan for periods prior to the Effective Date.
     Section 1.21. Net Benefit shall have the definition set forth in Article 3,
Section 3.1.
     Section 1.22. Participant shall have the definition set forth in Article 2.
     Section 1.23. Plan shall mean the “Del Monte Corporation Supplemental
Executive Retirement Plan”, formerly known as the “Del Monte Corporation
Supplemental Executive Retirement Plan for Former Employees of the Heinz Group”,
as set forth herein and as amended from time to time.
     Section 1.24. Plan A shall mean the “Employees’ Retirement System of H. J.
Heinz Company (“Plan A”) for Salaried Employees,” as in effect immediately prior
to December 20, 2002, as sponsored by H. J. Heinz Company.
     Section 1.25. Plan Administrator shall have the definition set forth in
Article 4.
     Section 1.26. Plan Year shall mean a calendar year.

3



--------------------------------------------------------------------------------



 



     Section 1.27. PRA shall mean the “Del Monte Corporation Retirement Plan for
Salaried Employees,” as in effect from time to time.
     Section 1.28. Retirement Contribution Account shall mean the separate
Retirement Contribution Account maintained under the Del Monte Savings Plan as
of December 31, 2004 with respect to profit sharing contributions and which
includes the Retirement Savings Account for any Participant which was
transferred from the “H. J. Heinz Company Employees Retirement and Savings Plan”
to the Del Monte Savings Plan on or about February 2004.
     Section 1.29. Service shall mean the Period of Service under PRA for
vesting purposes and the years of service identified for any Participant listed
in the Heinz Participant Preservation Arrangement but only to the extent not
included in the Period of Service under PRA; provided, that Service shall not
include any Period of Severance nor any Period of Service that is recognized by
PRA for vesting purposes as past service credit with an non-affiliated employer
or predecessor employer (“Prior Employer”) unless liabilities for such service
from the Prior Employer’s qualified plan have been transferred to PRA or another
pension plan of the Corporation which is included in any offsetting benefit
under Section 3.1(b)(vi) of this Plan; provided further that no such service
shall be credited under this Plan until the Participant has completed three (3)
Years of Service with the Employer, without regard to any service with a Prior
Employer.
     Section 1.30. Supplemental Benefits Plan shall mean the Del Monte
Corporation Supplemental Benefits Plan, as amended from time to time, or any
successor plan thereto with respect to any benefit under that plan based on a
defined benefit plan formula.
ARTICLE 2
Participation and Eligibility for Benefits
     Section 2.1. Participation Participants in this Plan are those individuals
Actively Employed by the Corporation, and any Employer other than the
Corporation with the consent of the Committee, at Grade level 40 and above, as
well as those Employees participating in this Plan immediately prior to the
Effective Date, as identified in the Heinz Participation Preservation
Arrangement.
     Section 2.2. Eligibility for Benefits
     (a) A Participant who ceases to be employed by the Employer shall be
entitled to the benefits under the Plan described in Article 3 if the following
conditions have been met as of the date of termination of employment:
     (i) attainment of his or her 55th birthday, and
     (ii) completion of five (5) years of Service, and
     (iii) employment termination after December 20, 2007; provided that,

4



--------------------------------------------------------------------------------



 



     (A) Participants in the Heinz Participant Preservation Arrangement shall
not be subject to the eligibility requirement set forth in Article 2,
Section 2.2(a)(iii);
     (B) if a Participant’s employment is terminated by the Corporation within
two (2) years after a Change of Control, the Participant, shall not be subject
to the eligibility requirement set forth in Article 2, Section 2.2(a)(iii); and
     (C) if a Participant’s employment is terminated involuntarily by the
Corporation for other than Cause pursuant to the Fiscal Year 2007 Transformation
Plan announced by Del Monte Foods Company on June 22, 2006, the eligibility
requirement of this Article 2, Section 2.2(a)(iii) shall not apply.
     (b) Notwithstanding the foregoing, if a Participant’s employment terminates
for Cause, the Participant shall forfeit any benefit under this Plan.
     Section 2.3. Death. If a Participant dies while Actively Employed by the
Employer (or after termination of employment and before payment has been made
pursuant to Section 3.2) and after meeting the age and service requirements for
a retirement benefit under Section 2.2, a benefit shall be payable to the
Participant’s surviving Beneficiary as provided in Section 3.1(c).
ARTICLE 3
Benefits
     Section 3.1. Amount of Benefits. The amount of benefits payable under the
Plan to a Participant who is eligible under Section 2.2 shall be as follows:
     (a) A lump sum amount equal to Final Average Compensation times the
multiple based on the Participant’s Service at termination of employment to the
nearest whole year determined according to the table set forth in Schedule A
(the “Gross Benefit”), offset by the amounts determined under section (b) below
to produce the benefit payable (the “Net Benefit”).
     (b) The Gross Benefit amount of a Participant shall be reduced by the
Actuarial Equivalent Value of:

  (i)   the amount payable to the Participant under the Supplemental Benefit
Plan and the Additional Benefits Plan as of the date of termination of
employment, if any;     (ii)   the amount payable to the Participant under the
Excess Plan as of the date of termination of employment, if any;

5



--------------------------------------------------------------------------------



 



  (iii)   the amount payable to the Participant under Plan A as of the date of
termination of employment, if any;     (iv)   the Participant’s Retirement
Contribution Account, increased for any withdrawals, distributions, or
outstanding loan balances made from or on account of such account prior to
December 31, 2004, and then increased by interest credits determined in the same
manner and amount as credited under PRA from January 1, 2005 until the date of
termination of employment, if any;     (v)   the Participant’s Credit Balance in
the PRA as of the date of termination of employment, if any; or, if a greater
Actuarial Equivalent Value, the Participant’s PRA Preserved Benefit as of the
date of termination of employment, if any;     (vi)   the amount of any benefit
paid or payable to the Participant as an annuity or from any lump sum payment
made or to be made in lieu of an annuity from any retirement plan (whether or
not qualified under Code Section 401) of the Employer, domestic or foreign, as
the Plan Administrator may determine to be appropriate from time to time, as of
the date of termination of employment, if any; provided that no offset is
required if past service associated with such benefit has not been credited as
Service under this Plan.

     (c) If a Participant dies while Actively Employed (or after termination of
employment and before payment has been made pursuant to Section 3.2) and the
Participant would have been entitled to a Net Benefit described in subsection
(a) above if the Participant had terminated employment as of the date of death,
the deceased Participant’s surviving Beneficiary shall receive a lump sum
payment equal to 85% of the Participant’s Net Benefit determined under
subsections (a) and (b) above.
     Section 3.2. Payment of Benefits. The Plan benefit payable to a
Participant, or designated Beneficiary, shall be paid in a cash lump sum as soon
as practicable after the Participant’s termination of employment, or date of
death, if applicable.
     Section 3.3. Benefits in Cases of Reemployment. The Plan benefit payable
upon termination of employment to a Participant who was reemployed after having
received a lump sum payment under the Plan upon a previous termination of
employment shall be the amount otherwise determined under Section 3.1 reduced by
the amount of the previous payment increased by interest credits determined in
the same manner and amount as credited under PRA from the date of the prior
payment through the subsequent termination of employment, but not reduced to
less than zero.

6



--------------------------------------------------------------------------------



 



ARTICLE 4
Administration and Authority
     Section 4.1. Plan Administrator The general administration and
responsibility for carrying out the provisions of the Plan shall be placed with
the Plan Administrator. The Plan Administrator shall be the Committee or its
designee. Persons participating in Plan administration may be eligible to
participate in the Plan. The Plan Administrator shall have complete control of
the administration of the Plan with all powers to enable it to carry out its
duties in that respect, subject at all times to the limitations and conditions
specified in or imposed by the Plan. The Plan Administrator is a named fiduciary
of the Plan.
     Section 4.2. Powers In addition to any implied powers needed to carry out
the provisions of the Plan, the Plan Administrator shall have the following
specific powers:
          (a) To make and enforce such rules and regulations and procedures as
it shall deem necessary or proper for the efficient administration of the Plan
and to design written forms or other documents to implement such rules,
regulations and procedures;
          (b) To interpret the Plan and to decide any and all matters arising
hereunder, including the right to remedy possible ambiguities, inconsistencies
or omissions;
          (c) To determine the amount of benefits that shall be payable in
accordance with the provisions of the Plan;
          (d) To arrange for withholding and remittance of such withholding
taxes as are required under the Code;
          (e) To authorize any agent to execute or deliver any instrument or
make any payment on its behalf; to retain counsel, employ agents and provide for
such clerical, accounting and consulting services as it may require in carrying
out the provisions of the Plan; and to allocate among or delegate to other
persons all or such portion of its duties hereunder as the Plan Administrator in
its sole discretion shall decide;
          (f) To determine benefit eligibility under the Plan, to interpret Plan
provisions and to take any action necessary to execute the provisions of the
Plan, and all such authority shall be exercised in a manner consistent with the
provisions of the Plan.
     All interpretations, determinations and decisions of the Plan Administrator
in respect of any matter hereunder shall be final, conclusive and binding upon
all persons claiming an interest under the Plan, subject to the appeals process
pursuant to Section 7.2, and further subject to any powers or authority reserved
to the Committee hereunder. Benefits under this Plan will be paid only if the
Plan Administrator decides in its sole discretion that the Claimant is entitled
to them.

7



--------------------------------------------------------------------------------



 



     Section 4.3. Expenses. The Corporation shall pay all expenses of
administering the Plan.
ARTICLE 5
Amendment and Termination
     Section 5.1. Right to Amend or Terminate. The Board reserves the right to
terminate, modify, alter or amend this Plan from time to time to any extent that
it may deem advisable.
ARTICLE 6
Miscellaneous
     Section 6.1. Headings. The headings are for reference only. In the event of
a conflict between a heading and the content of a Section, the content of the
Section shall control.
     Section 6.2. Unfunded Plan The Plan at all times shall be entirely unfunded
and no provision shall at any time be made with respect to segregating any
assets of the Employer for payment of any benefits hereunder. The right of a
Participant or a Beneficiary to receive a benefit hereunder shall be an
unsecured claim against the general assets of the Employer, and neither the
Participant nor a Beneficiary shall have any rights in or against any specific
assets of the Employer. The Plan is intended to be unfunded for tax purposes and
for purposes of Title I of ERISA.
     Section 6.3. Authorization for Trust. Notwithstanding Section 6.2, the
Corporation may, but shall not be required to, establish one or more trusts,
with such trustee as the Plan Administrator may approve, for the purpose of
providing for the payment of Plan benefits. Such trust or trusts may be
irrevocable, but the assets thereof shall be subject to the claims of the
Employer’s creditors. To the extent any benefits under the Plan are actually
paid from any such trust, the Employer shall have no further obligation with
respect thereto, but to the extent not so paid, such amounts shall remain the
obligation of, and shall be paid by, the Employer.
     Section 6.4. No Employment Rights. Nothing contained in the Plan shall be
construed as a contract of employment between the Employer and any Participant
or as a right of any Participant to be continued in employment or as a
limitation on the right of any Employer to terminate the employment of any
Participant, at anytime, with or without Cause.
     Section 6.5. Benefits Not Assignable or Transferable. No right or interest
of any Participant in the Plan (or Beneficiary, if applicable) shall be
assignable or transferable, or subject to any lien, in whole or in part, either
directly or by operation of law, or otherwise including, without limitation,
execution, levy, garnishment, attachment, pledge, bankruptcy or in any other
manner. The Plan shall not be liable for, or be subject to, any obligation or
liability of such Participant or Beneficiary.
     Section 6.6. Laws Applicable. The Plan shall be governed by, and construed
in accordance with, the laws of the state of California, to the extent not
inconsistent with any applicable provision of ERISA.

8



--------------------------------------------------------------------------------



 



ARTICLE 7
Claims Procedure
     Section 7.1. Filing of a claim for benefits If a Participant, Beneficiary
or other person (the “Claimant”) believes that he or she is entitled to benefits
under the Plan which are not paid to the Claimant or which are not being accrued
for the Claimant’s benefit, he or she shall file a written claim for such
benefit with the Plan Administrator. Any person acting as, or as part of, the
Plan Administrator must recuse himself or herself on any matter regarding the
disposition of their own claim or appeal under the Plan that comes before the
Plan Administrator pursuant to this Article 7.
     Section 7.2. Notification to claimant of decision Within 90 days after
receipt of a claim by the Plan Administrator (or within 180 days if special
circumstances require an extension of time, as determined by the Plan
Administrator in its sole discretion), the Plan Administrator shall notify the
Claimant of the decision with regard to the claim. In the event of such special
circumstances requiring an extension of time, there shall be furnished to the
Claimant prior to expiration of the initial 90-day period written notice of the
extension, which notice shall set forth the special circumstances and the date
by which the decision shall be furnished. If such claim shall be wholly or
partially denied, notice thereof shall be in writing and worded in a manner
calculated to be understood by the Claimant, and shall set forth:
     (a) the specific reason or reasons for the denial;
     (b) specific reference to pertinent provisions of the Plan on which the
denial is based;
     (c) a description of additional material or information necessary, if any,
for the Claimant to perfect the claim; and
     (d) an explanation of the procedure for review of the denial, and any
further appeal process, and the time limits applicable thereto, including a
statement regarding a Claimant’s right to bring a civil action under ERISA
section 502(a).
     Section 7.3. Appeal Process Within 60 days following receipt by the
Claimant of notice denying his or her claim, in whole or in part, or, if such
notice shall not be given, within 60 days following the latest date on which
such notice could have been timely given, the Claimant shall appeal denial of
the claim by filing a written application for review with the Plan
Administrator. Following such request for review, the Plan Administrator shall
fully and fairly review the decision denying the claim. Prior to the decision of
the Plan Administrator, the Claimant shall be provided, on request and free of
charge, reasonable access to and copies of relevant documents and an opportunity
to submit issues and comments in writing.
     Section 7.4. Decision on Appeal The decision on appeal of a claim denied in
whole or in part by the Plan Administrator shall be made in the following
manner. Within 60 days

9



--------------------------------------------------------------------------------



 



following receipt by the Plan Administrator of the request for review (or within
120 days if special circumstances require an extension of time, as determined by
the Plan Administrator in its sole discretion), the Plan Administrator shall
notify the Claimant in writing of its decision with regard to the claim. In the
event of such special circumstances requiring an extension of time, written
notice of the extension shall be furnished to the claimant prior to the
commencement of the extension. With respect to a claim that is denied in whole
or in part, the decision on review shall set forth specific reasons for the
decision, shall be written in a manner calculated to be understood by the
Claimant, and shall provide the specific reason(s) for the denial and specific
references to the pertinent Plan provisions on which the decision is based and
provide that the Claimant is entitled, on request and free of charge, reasonable
access to and copies of relevant documents. The appeal decision of the Plan
Administrator shall be final and conclusive.
     Section 7.5. Effect of Extensions In the event that the Plan Administrator
requests additional information necessary to determine the claim or appeal from
a Claimant, the Claimant shall have at least 45 days in which to respond. The
period for making a benefit determination or deciding an appeal, as the case may
be, shall be tolled from the date of the notification to the Claimant of the
request for additional information until the date the Claimant responds to such
request or, if later, the expiration of the deadline provided by the Plan
Administrator.
SIGNATURE
     The above amended and restated Plan is hereby adopted and approved to be
effective as of the Effective Date.

            DEL MONTE CORPORATION
      By:      /s/ Mark J.C. Buxton            Mark J.C. Buxton           Vice
President, Human Resources   

10



--------------------------------------------------------------------------------



 



         

Schedule A
Gross Benefit Based on Service and Final Average Compensation (FAC)

          Service to the     Nearest Whole Year   Multiple of FAC
Less than 5 years
    0  
5 years
    1.0  
6
    1.2  
7
    1.4  
8
    1.6  
9
    1.8  
10
    2.0  
11
    2.2  
12
    2.4  
13
    2.6  
14
    2.8  
15
    3.0  
16
    3.1  
17
    3.2  
18
    3.3  
19
    3.4  
20
    3.5  
21
    3.6  
22
    3.7  
23
    3.8  
24
    3.9  
25
    4.0  
26
    4.1  
27
    4.2  
28
    4.3  
29
    4.4  
30
    4.5  
31
    4.6  
32
    4.7  
33
    4.8  
34
    4.9  
35
    5.0 maximum

A-1